Case 16-10790-LSS   Doc 2142-8   Filed 01/25/20   Page 1 of 5




           EXHIBIT G
                                                                                                                   Allowed Class 4 Claims




                                                    Creditor Name                                      Claim No.                                          Debtor                                  Date Filed Total Claim Amount       Claim Status
Accent Sales & Service Company, Inc.                                                                       937     Abeinsa Abener Teyma General Partnership                                       11/16/2016          $183,766.00 class 4 - allowed
Acid Piping Technology, Inc.                                                                              1036     Abener Teyma Hugoton General Partnership                                         1/8/2018            $3,693.17 Class 4 - Allowed
ADP Screening and Selection Services                                                                       566     Abeinsa Holding Inc.                                                            9/26/2016              $612.00 Class 4 - Allowed
Advanced Flexible Systems, Inc.                                                                             52     Abeinsa Holding Inc.                                                            5/24/2016            $7,501.91 Class 4 - Allowed
AETHER DBS                                                                                                 484     Abener Teyma Hugoton General Partnership                                        9/23/2016          $142,110.00 Class 4 - Allowed
Airgas USA, LLC                                                                                             48     Abeinsa EPC, LLC                                                                 6/1/2016              $236.10 Class 4 - Allowed
Airgas USA, LLC                                                                                             50     Abeinsa EPC, LLC                                                                5/31/2016            $4,023.28 Class 4 - Allowed
Akin Gump Strauss Hauer & Feld LLP                                                                         328     Abeinsa EPC, LLC                                                                9/16/2016           $30,027.23 Class 4 - Allowed
ALFA LAVAL, INC.                                                                                           384     Abener Teyma Mojave General Partnership                                         9/21/2016           $26,386.30 Class 4 - Allowed
Alstom Grid, Inc.                                                                                          804     Abeinsa Abener Teyma General Partnership                                        9/26/2016           $61,148.10 Class 4 - Allowed
American Arbitration Association                                                                           739     Teyma USA & Abener Engineering and Construction Services General Partnership    9/23/2016            $4,929.99 Class 4 - Allowed
American Express Travel Related Services Company, Inc.                                                     120     Abeinsa Holding Inc.                                                            6/22/2016            $4,483.88 Class 4 - Allowed
AMERICAN REPROGRAPHICS COMPANY LLC                                                                         467     Abeinsa Holding Inc.                                                            9/23/2016            $3,558.39 Class 4 - Allowed
American Wire Group, Inc.                                                                                  224     Abeinsa Abener Teyma General Partnership                                        8/30/2016          $313,360.91 Class 4 - Allowed
Andritz Separation Inc.                                                                                    335     Abener Teyma Hugoton General Partnership                                        9/19/2016           $60,000.00 Class 4 - Allowed
Anixter, Inc.                                                                                              582     Abeinsa Abener Teyma General Partnership                                        9/23/2016          $676,612.31 Class 4 - Allowed
Archer Daniels Midland Company                                                                              20     Abengoa Bioenergy New Technologies, LLC                                         4/28/2016        $9,064,836.04 Class 4 - Allowed
ASSOCIATED STAFFING, INC                                                                                   225     Abengoa Bioenergy New Technologies, LLC                                         8/23/2016           $12,850.00 Class 4 - Allowed
                                                                                                                                                                                                                                                           Case 16-10790-LSS




Ausenco Engineering Canada Inc.                                                                             34     Abener Teyma Hugoton General Partnership                                        4/29/2016           $45,392.72 Class 4 - Allowed
AXIS CRANE, LLC                                                                                            107     Abeinsa Abener Teyma General Partnership                                        6/16/2016           $59,690.00 Class 4 - Allowed
BECK OIL INC.                                                                                              180     Abeinsa Holding Inc.                                                             8/9/2016            $3,627.00 Class 4 - Allowed
BECK OIL INC.                                                                                              181     Abener Teyma Mojave General Partnership                                          8/9/2016            $3,627.00 Class 4 - Allowed
BEE IMAGINE LLC                                                                                            231     Abeinsa Holding Inc.                                                            8/22/2016           $14,275.00 Class 4 - Allowed
BERKELEY RESEARCH GROUP LLC                                                                                199     Abeinsa Holding Inc.                                                            8/15/2016           $15,952.13 Class 4 - Allowed
BHI ENERGY I SPECIALTY SERVICES LLC                                                                        440     Abeinsa Abener Teyma General Partnership                                        9/23/2016          $276,727.25 Class 4 - Allowed
Bilfinger Industrial Services Inc - Engineering                                                             41     Abeinsa EPC, LLC                                                                 5/9/2016           $88,675.93 Class 4 - Allowed
BOCCARD PIPE FABRICATORS, INC.                                                                             131     Abeinsa Abener Teyma General Partnership                                        6/30/2016           $59,449.82 Class 4 - Allowed
                                                                                                                                                                                                                                                           Doc 2142-8




Border States Electric, Inc                                                                                188     Abeinsa Holding Inc.                                                            8/12/2016            $5,967.79 Class 4 - Allowed
BOUVIER ZEBALLOS, PABLO                                                                                    994     Abeinsa Holding Inc.                                                             5/1/2017                $0.00 Class 4 - Allowed
Brahma Group, Inc.                                                                                        175*     Abeinsa Holding Inc.                                                             8/5/2016           $15,000.00 Class 4 - Allowed
Brand Energy Solutions                                                                                     190     Teyma USA & Abener Engineering and Construction Services General Partnership    8/11/2016          $223,950.50 Class 4 - Allowed
BRAND SCAFFOLDING SERVICES, INC.                                                                        349075*    Abener North America Construction, LP                                           5/19/2016          $342,185.36 Class 4 - Allowed
Cardlock Fuels System,Inc., a California Corporation                                                        73     Abener Teyma Mojave General Partnership                                         5/25/2016            $9,304.16 Class 4 - Allowed
CARUSO TURLEY SCOTT, INC                                                                                   782     Abener Teyma Mojave General Partnership                                         9/26/2016           $49,100.00 Class 4 - Allowed
CITIBANK N.A. LONDON BRANCH                                                                              445288    Abener Teyma Mojave General Partnership                                         5/19/2016                $0.00 Class 4 - Allowed
Cives Corporation                                                                                          339     Abeinsa Abener Teyma General Partnership                                        9/20/2016          $498,000.00 Class 4 - Allowed
Cogent, Inc.                                                                                               155     Abeinsa EPC, LLC                                                                7/27/2016           $28,489.16 Class 4 - Allowed
                                                                                                                                                                                                                                                           Filed 01/25/20




Compañia Española de Financiación de Desarrollo, Cofides, S.A., acting as fund manager of Fondo para       323     Abengoa US, LLC                                                                 9/16/2016       $50,000,000.00 Class 4 - Allowed
Concrete Special Ties, Inc.                                                                               1037     Abeinsa Abener Teyma General Partnership                                        1/11/2018          $139,978.21 Class 4 - Allowed
CONTROL DISTRIBUTORS, LLC                                                                                  665     Abeinsa Holding Inc.                                                            9/26/2016                $0.00 Class 4 - Allowed
CORD MOVING & STORAGE CO INC                                                                               202     Abeinsa Holding Inc.                                                            8/15/2016           $25,111.95 Class 4 - Allowed
CORPORATE COLLECTIONS INTL                                                                                  55     Abeinsa Holding Inc.                                                            5/16/2016            $3,243.47 Class 4 - Allowed
CORPORATE COLLECTIONS INTL FOR BORDER CONSTRUCTION                                                         213     Abeinsa Holding Inc.                                                            8/17/2016            $3,243.47 Class 4 - Allowed
Corporation Service Company                                                                                269     Abener Teyma Mojave General Partnership                                          9/7/2016              $172.00 Class 4 - Allowed
Corporation Service Company                                                                                272     Abener Teyma Hugoton General Partnership                                         9/7/2016              $172.00 Class 4 - Allowed
Corporation Service Company                                                                                277     Teyma USA & Abener Engineering and Construction Services General Partnership     9/7/2016              $344.00 Class 4 - Allowed
                                                                                                                                                                                                                                                           Page 2 of 5




Corporation Service Company                                                                                  6     Abeinsa Holding Inc.                                                            4/15/2016           $18,384.94 Class 4 - Allowed
Corporation Service Company                                                                                270     Abengoa Bioenergy New Technologies, LLC                                          9/7/2016              $344.00 Class 4 - Allowed
County of San Bernardino                                                                                   847     Abener Teyma Mojave General Partnership                                         9/26/2016        $4,323,276.34 Class 4 - Allowed
CROWN SOLUTIONS, LLC                                                                                    348348*    Teyma USA & Abener Engineering and Construction Services General Partnership    5/19/2016          $247,216.49 Class 4 - Allowed
CROWN TECHNICAL SYSTEMS C/O CRG FINANCIAL LLC                                                              314     Abener Teyma Mojave General Partnership                                         9/12/2016           $50,269.41 Class 4 - Allowed
CROWN WORLDWIDE MOVERS S.L.                                                                                 60     Abeinsa EPC, LLC                                                                5/18/2016           $13,900.00 Class 4 - Allowed
David Evans and Associates, Inc.                                                                           139     Abeinsa Holding Inc.                                                             7/5/2016            $5,617.50 Class 4 - Allowed
DELTA CONSULTING GROUP, INC.                                                                               102     Abeinsa EPC, LLC                                                                6/13/2016          $167,626.06 Class 4 - Allowed
Distribution International, Inc.                                                                          104*     Abener Teyma Mojave General Partnership                                         6/15/2016        $1,300,000.00 Class 4 - Allowed

                                                                                                                                                                                                                Claims marked with an “*” are either Litigation
In re Abeinsa Holding Inc., et al.                                                                                                                                                                                   Trust Causes of Action or Retained Claims
Case No. 16-10790 (KJC)                                                                                                 Page 1 of 4                                                                             and are administered by the Litigation Trustee.
                                                                                              Allowed Class 4 Claims




                                                      Creditor Name               Claim No.                                          Debtor                                  Date Filed Total Claim Amount      Claim Status
Drake Materials                                                                        74     Teyma USA & Abener Engineering and Construction Services General Partnership    5/24/2016           $25,751.87 Class 4 - Allowed
Durkin Equipment Company, Inc.                                                         21     Abeinsa Holding Inc.                                                             5/2/2016           $10,651.34 Class 4 - Allowed
EATON CORPORATION                                                                     336     Abeinsa Abener Teyma General Partnership                                        9/20/2016          $415,435.88 Class 4 - Allowed
Eaton Corporation                                                                     338     Abener Teyma Mojave General Partnership                                         9/20/2016          $418,260.16 Class 4 - Allowed
ECA, ENTIDAD COLABORADORA DE LA ADMINISTRACION, SL (UNIPERSONAL)                      259     Abener Teyma Mojave General Partnership                                         8/31/2016           $12,540.25 Class 4 - Allowed
ECA, SL UNIPERSONAL                                                                    68     Abener Teyma Mojave General Partnership                                         5/23/2016                $0.00 Class 4 - Allowed
Electric Power Systems International, Inc. d/b/a Electric Power Systems               383     Abener Teyma Mojave General Partnership                                         9/21/2016          $102,410.95 Class 4 - Allowed
Engineering Design & Testing Corp.                                                     59     Abeinsa Holding Inc.                                                            5/17/2016                $0.00 Class 4 - Allowed
Engineering Design & Testing Corp.                                                   1022     Teyma USA & Abener Engineering and Construction Services General Partnership   10/20/2017           $17,700.99 Class 4 - Allowed
Enviropro, Inc.                                                                       273     Abeinsa Holding Inc.                                                             9/7/2016            $2,983.79 Class 4 - Allowed
ERK Eckrohrkessel GmbH                                                                121     Abeinsa Holding Inc.                                                            6/22/2016           $17,246.01 Class 4 - Allowed
Euler Hermes North America Insurance Company                                          172     Abener Teyma Hugoton General Partnership                                         8/1/2016          $177,115.59 Class 4 - Allowed
EXPERITEC, INC.                                                                       275     Abener Teyma Hugoton General Partnership                                         9/9/2016           $35,038.33 Class 4 - Allowed
FASTENAL COMPANY                                                                      236     Abeinsa Abener Teyma General Partnership                                        8/24/2016           $90,000.00 Class 4 - Allowed
Felicetti, Sebastian                                                                  999     Abeinsa EPC, LLC                                                                 5/1/2017                $0.00 Class 4 - Allowed
First Choice Services                                                                  65     Abeinsa EPC, LLC                                                                5/17/2016            $2,302.50 Class 4 - Allowed
FREEPORT LOGISTICS INC                                                                100     Teyma USA & Abener Engineering and Construction Services General Partnership    6/10/2016           $56,849.79 Class 4 - Allowed
Gannett Fleming, Inc.                                                                 332     Abener Teyma Mojave General Partnership                                         9/19/2016           $22,716.67 Class 4 - Allowed
                                                                                                                                                                                                                                      Case 16-10790-LSS




Gannett Fleming, Inc.                                                                 333     Teyma USA & Abener Engineering and Construction Services General Partnership    9/19/2016           $10,150.50 Class 4 - Allowed
Gatehouse Commercial, LLC                                                            532*     Abener Teyma Mojave General Partnership                                         9/26/2016          $421,363.09 Class 4 - Allowed
GAUMER COMPANY, INC.                                                               348149*    Abeinsa Holding Inc.                                                            5/19/2016           $26,585.88 Class 4 - Allowed
GAUMER COMPANY, INC.                                                               350457*    Teyma Construction USA, LLC                                                     5/19/2016           $74,262.94 Class 4 - Allowed
GENIN & GARCES S.L.                                                                   319     Abener Teyma Mojave General Partnership                                         9/15/2016           $34,121.02 Class 4 - Allowed
Genin & Garcés, S.L.                                                                  316     Abener Teyma Mojave General Partnership                                         9/15/2016                $0.00 Class 4 - Allowed
GLOBAL INDUSTRIAL SOLUTIONS                                                           205     Abeinsa Holding Inc.                                                            8/16/2016           $10,451.04 Class 4 - Allowed
GORDON & REES, LLP                                                                    845     Abeinsa Holding Inc.                                                            9/26/2016            $2,791.50 Class 4 - Allowed
GRUPO TRUPUT S.R.L.                                                                    67     Abener Teyma Hugoton General Partnership                                        5/23/2016           $20,500.00 Class 4 - Allowed
                                                                                                                                                                                                                                      Doc 2142-8




Hain Capital Investors, LLC as Transferee of Errol L. Montgomery & Assoc., Inc.       187     Teyma USA & Abener Engineering and Construction Services General Partnership    8/11/2016          $110,412.83 Class 4 - Allowed
Hain Capital Investors, LLC as Transferee of Errol L. Montgomery & Assoc., Inc.     350856    Abener Construction Services, LLC                                               5/19/2016          $110,412.83 Class 4 - Allowed
Hain Capital Investors, LLC as Transferee of Errol L. Montgomery & Assoc., Inc.     348430    Teyma USA & Abener Engineering and Construction Services General Partnership    5/19/2016          $110,412.83 Class 4 - Allowed
Hain Capital Investors, LLC as Transferee of Errol L. Montgomery & Assoc., Inc.     349200    Teyma Construction USA, LLC                                                     5/19/2016          $110,412.83 Class 4 - Allowed
Howard-Young International of Nevada, Inc.                                            193     Abeinsa Holding Inc.                                                            8/15/2016          $174,553.17 Class 4 - Allowed
IDENAYR, S.L.                                                                         419     Abener Teyma Hugoton General Partnership                                        9/21/2016           $36,261.62 Class 4 - Allowed
IHS GLOBAL INC.                                                                       144     Abeinsa Holding Inc.                                                            7/12/2016            $1,042.39 Class 4 - Allowed
Illinois Department of Revenue                                                        256     Abeinsa EPC, LLC                                                                8/31/2016              $442.30 Class 4 - Allowed
Ingenieria y Montajes Lointek, S.L.                                                   527     Teyma USA & Abener Engineering and Construction Services General Partnership    9/26/2016        $1,815,587.94 Class 4 - Allowed
Iron Mountain Information Management, LLC                                             673     Abeinsa Holding Inc.                                                            9/26/2016            $3,128.13 Class 4 - Allowed
                                                                                                                                                                                                                                      Filed 01/25/20




Jenike & Johanson                                                                     223     Abener Teyma Hugoton General Partnership                                        8/29/2016          $305,000.00 Class 4 - Allowed
Konecranes, Inc.                                                                        1     Abeinsa Abener Teyma General Partnership                                         4/7/2016          $350,006.00 Class 4 - Allowed
KPMG ABOGADOS, S.L.                                                                   871     Abeinsa EPC, LLC                                                                10/3/2016           $89,649.10 Class 4 - Allowed
Kramer, Craig M                                                                       387     Abengoa Bioenergy New Technologies, LLC                                         9/26/2016                $0.00 Class 4 - Allowed
KROHNE ENERGIA, SLU                                                                    62     Abencor USA, LLC                                                                5/19/2016           $22,847.26 Class 4 - Allowed
Kumar Industries, Inc.                                                                197     Abeinsa Abener Teyma General Partnership                                        8/15/2016          $110,000.00 Class 4 - Allowed
LATHAM & WATKINS LLP                                                                  388     Abeinsa EPC, LLC                                                                9/23/2016        $1,949,088.44 Class 4 - Allowed
Leser LLC                                                                            595*     Abener Teyma Mojave General Partnership                                         9/22/2016           $79,920.71 Class 4 - Allowed
LIBERTY INDUSTRIAL GROUP, INC                                                        178*     Teyma USA & Abener Engineering and Construction Services General Partnership     8/5/2016           $63,790.00 Class 4 - Allowed
                                                                                                                                                                                                                                      Page 3 of 5




Liberty Mutual Insurance Company                                                      642     Abeinsa EPC, LLC                                                                9/22/2016       $58,000,000.00 Class 4 - Allowed
Lorimar Group, Inc.                                                                    70     Abener Teyma Mojave General Partnership                                         5/25/2016          $277,935.00 Class 4 - Allowed
LUDVIK ELECTRIC CO.                                                                     2     Abeinsa Holding Inc.                                                             4/7/2016           $24,202.58 Class 4 - Allowed
Mather Bros. Inc.                                                                      43     Abeinsa Holding Inc.                                                            5/11/2016           $19,598.49 Class 4 - Allowed
Matrix Service Inc.                                                                   239     Abeinsa Holding Inc.                                                            8/26/2016          $241,438.33 Class 4 - Allowed
McCandlish Holton, PC                                                                 743     Abeinsa Holding Inc.                                                            9/22/2016           $50,561.93 Class 4 - Allowed
McCandlish Holton, PC                                                                1047     Abengoa Bioenergy New Technologies, LLC                                        10/11/2018            $2,800.00 Class 4 - Allowed
Mead O'Brien, Inc.                                                                    454     Abener Teyma Mojave General Partnership                                         9/22/2016           $38,918.32 Class 4 - Allowed
Mead O'Brien, Inc.                                                                    507     Teyma USA & Abener Engineering and Construction Services General Partnership    9/22/2016           $18,644.30 Class 4 - Allowed

                                                                                                                                                                                           Claims marked with an “*” are either Litigation
In re Abeinsa Holding Inc., et al.                                                                                                                                                              Trust Causes of Action or Retained Claims
Case No. 16-10790 (KJC)                                                                            Page 2 of 4                                                                             and are administered by the Litigation Trustee.
                                                                             Allowed Class 4 Claims




                                                 Creditor Name   Claim No.                                          Debtor                                  Date Filed Total Claim Amount      Claim Status
METROPOLITAN INDUSTRIES, INC.                                        281     Abeinsa Abener Teyma General Partnership                                         9/9/2016           $58,695.00 Class 4 - Allowed
MIDLAND SCIENTIFIC, INC.                                             832     Abengoa Bioenergy New Technologies, LLC                                         9/26/2016           $30,468.70 Class 4 - Allowed
MILLER & SONS WELDING INC                                            307     Abeinsa Holding Inc.                                                            9/14/2016           $22,241.25 Class 4 - Allowed
MMC Contractors National, Inc.                                       392     Teyma USA & Abener Engineering and Construction Services General Partnership    9/21/2016        $7,962,234.71 Class 4 - Allowed
MOBILE FORCE LLC                                                     266     Teyma USA & Abener Engineering and Construction Services General Partnership     9/6/2016           $64,411.83 Class 4 - Allowed
MODULAR SPACE CORPORATION                                            869     Abeinsa Holding Inc.                                                            9/27/2016           $11,209.96 Class 4 - Allowed
MOSAIC DOCUMENT DESTRUCTION                                          208     Abeinsa Holding Inc.                                                            8/16/2016              $614.00 Class 4 - Allowed
MURRAY COMPANY                                                    348238*    Abener Teyma Mojave General Partnership                                         5/19/2016           $18,903.03 Class 4 - Allowed
National Union Fire Insurance Company of Pittsburgh, PA              940     Abeinsa Holding Inc.                                                           11/22/2016            $8,403.25 Class 4 - Allowed
Navigant Consulting, Inc.                                            351     Abener Teyma Mojave General Partnership                                         9/20/2016          $634,374.46 Class 4 - Allowed
Neptune Chemical Pump Company dba PSG North Wales                    134     Abeinsa Abener Teyma General Partnership                                        6/28/2016           $79,376.00 Class 4 - Allowed
NORTHWEST LININGS & GEOTEXTILE PRODUCTS INC                          295     Abeinsa Abener Teyma General Partnership                                        9/12/2016           $20,225.00 Class 4 - Allowed
Northwest Linings & Geotextile Products Inc.                         292     Teyma USA & Abener Engineering and Construction Services General Partnership    9/12/2016            $6,008.05 Class 4 - Allowed
Notaria Serrano 30, C.B.                                             206     Abener Teyma Hugoton General Partnership                                        8/12/2016            $4,960.24 Class 4 - Allowed
Notaria Serrano 30, C.B.                                             209     Abener Teyma Mojave General Partnership                                         8/12/2016            $4,960.24 Class 4 - Allowed
Notaria Serrano 30, C.B.                                             215     Abener Teyma Hugoton General Partnership                                        8/12/2016            $4,960.24 Class 4 - Allowed
NW Metal Fabricators, Inc.                                           265     Abeinsa Abener Teyma General Partnership                                         9/6/2016          $110,184.09 Class 4 - Allowed
Office Depot                                                           7     Abeinsa EPC, LLC                                                                4/11/2016           $44,529.30 Class 4 - Allowed
                                                                                                                                                                                                                     Case 16-10790-LSS




ONESOURCE WATER                                                      254     Abeinsa Holding Inc.                                                            8/31/2016           $11,211.00 Class 4 - Allowed
P & R Metals, Inc.                                                   365     Abeinsa Abener Teyma General Partnership                                        9/21/2016           $98,151.58 Class 4 - Allowed
PACIFIC MECHANICAL SUPPLY                                            308     Abeinsa Abener Teyma General Partnership                                        9/19/2016           $58,315.85 Class 4 - Allowed
Pacificorp                                                            46     Abeinsa Holding Inc.                                                            5/16/2016           $10,397.10 Class 4 - Allowed
PANHANDLE MAINTENANCE LLC                                            192     Abeinsa Holding Inc.                                                            8/15/2016            $8,470.24 Class 4 - Allowed
PEPPERL & FUCHS, INC.                                                298     Abeinsa Holding Inc.                                                            9/12/2016           $28,112.00 Class 4 - Allowed
Phoenix Plaza PT, LLC                                                152     Abeinsa EPC, LLC                                                                7/22/2016        $1,673,450.52 Class 4 - Allowed
Pinegar, Smith & Associates, Inc.                                     58     Abengoa Bioenergy New Technologies, LLC                                         5/16/2016           $12,000.00 Class 4 - Allowed
Pioneer Industrial Corporation                                       109     Abeinsa EPC, LLC                                                                6/20/2016           $32,252.62 Class 4 - Allowed
                                                                                                                                                                                                                     Doc 2142-8




POLYGON US CORPORATION                                                75     Abeinsa Holding Inc.                                                            5/26/2016           $18,229.97 Class 4 - Allowed
Pons Patentes y Marcas Internaciona                                  827     Abengoa Bioenergy New Technologies, LLC                                         9/26/2016           $19,229.25 Class 4 - Allowed
Power Analytics Corporation                                          226     Abeinsa Holding Inc.                                                            8/31/2016            $5,654.70 Class 4 - Allowed
Praxair Distribution Inc.                                             37     Abener Teyma Hugoton General Partnership                                         5/4/2016           $85,071.69 Class 4 - Allowed
Protego (USA), Inc.                                                  212     Abener Teyma Mojave General Partnership                                         8/17/2016           $59,825.00 Class 4 - Allowed
PSOMAS                                                               594     Abeinsa Holding Inc.                                                            9/23/2016                $0.00 Class 4 - Allowed
PSOMAS, Inc                                                          760     Abener Teyma Mojave General Partnership                                         9/23/2016          $114,953.00 Class 4 - Allowed
Quality Inspection Services Inc.                                      42     Abener Teyma Hugoton General Partnership                                         5/9/2016           $37,535.68 Class 4 - Allowed
Quinn Group, Inc.                                                    201     Abeinsa Holding Inc.                                                            8/15/2016           $25,724.20 Class 4 - Allowed
RALPH'S CONCRETE PUMPING INC.                                        250     Abeinsa Abener Teyma General Partnership                                        8/30/2016            $1,802.24 Class 4 - Allowed
                                                                                                                                                                                                                     Filed 01/25/20




RLI Insurance Company                                                930     Abener Teyma Mojave General Partnership                                        11/14/2016        $3,000,000.00 Class 4 - Allowed
RLS Industries                                                      1032     Abener North America Construction, LP                                          12/13/2017          $109,441.69 Class 4 - Allowed
Rosemount Analytical Inc.                                              8     Abener Teyma Mojave General Partnership                                         4/13/2016            $4,491.99 Class 4 - Allowed
Ryan Transportation Service, Inc.                                    186     Abener Teyma Hugoton General Partnership                                        8/11/2016            $5,200.00 Class 4 - Allowed
S&L Engineers, Ltd.                                                  309     Abeinsa EPC, LLC                                                                9/19/2016           $34,800.00 Class 4 - Allowed
S1 Safety First, Inc.                                                251     Abeinsa Abener Teyma General Partnership                                        8/29/2016          $120,238.24 Class 4 - Allowed
SAFETY VIBE INC                                                      424     Abener Teyma Mojave General Partnership                                         9/22/2016            $9,737.69 Class 4 - Allowed
Schweitzer Engineering Laboratories, Inc.                             86     Abeinsa Abener Teyma General Partnership                                        5/27/2016           $47,800.00 Class 4 - Allowed
ServiceMaster 360 Premier Cleaning                                   503     Abener Teyma Mojave General Partnership                                         9/23/2016            $2,067.54 Class 4 - Allowed
                                                                                                                                                                                                                     Page 4 of 5




SO CAL SANITATION                                                    664     Abener Teyma Mojave General Partnership                                         9/23/2016           $81,024.20 Class 4 - Allowed
SO CAL SANITATION                                                    740     Abener North America Construction, LP                                           9/23/2016            $1,773.66 Class 4 - Allowed
SO CAL SANITATION                                                    800     Abener Teyma Mojave General Partnership                                         9/23/2016          $216,513.58 Class 4 - Allowed
Squire Patton Boggs (US) LLP                                         548     Abeinsa EPC, LLC                                                                9/26/2016          $156,860.54 Class 4 - Allowed
SSC MID STATES SUPPLY, INC.                                          288     Abengoa US Operations, LLC                                                      9/13/2016            $1,550.23 Class 4 - Allowed
Straight Arrow Contracting LLC                                       106     Abeinsa Holding Inc.                                                            6/20/2016           $15,953.53 Class 4 - Allowed
Sulzer Pumps (US) Inc.                                               538     Abener Teyma Hugoton General Partnership                                        9/27/2016          $141,585.86 Class 4 - Allowed
SUPERHEAT FGH SERVICES, INC.                                         227     Abener Teyma Mojave General Partnership                                          9/1/2016           $50,000.00 Class 4 - Allowed
SUPERHEAT FGH SERVICES, INC.                                         247     Abener Teyma Mojave General Partnership                                         8/30/2016           $57,618.00 Class 4 - Allowed

                                                                                                                                                                          Claims marked with an “*” are either Litigation
In re Abeinsa Holding Inc., et al.                                                                                                                                             Trust Causes of Action or Retained Claims
Case No. 16-10790 (KJC)                                                           Page 3 of 4                                                                             and are administered by the Litigation Trustee.
                                                                                 Allowed Class 4 Claims




                                                 Creditor Name       Claim No.                                          Debtor                                  Date Filed Total Claim Amount      Claim Status
TDS Rentals & Leasing LLC                                                 66     Abeinsa Abener Teyma General Partnership                                        5/23/2016           $23,926.32 Class 4 - Allowed
TDS Rentals & Leasing LLC                                                105     Abeinsa Holding Inc.                                                            6/16/2016            $8,181.00 Class 4 - Allowed
Team Industrial Services, Inc.                                           291     Abeinsa Holding Inc.                                                            9/12/2016           $25,069.98 Class 4 - Allowed
Techera Vergara, Maria Eliset                                            998     Abeinsa EPC, LLC                                                                 5/1/2017                $0.00 Class 4 - Allowed
Terracon Consultant's, Inc.                                              317     Abeinsa Abener Teyma General Partnership                                        9/15/2016           $54,757.20 Class 4 - Allowed
The Calvert Company, Inc. DBA AZZ                                      1033*     Abeinsa Abener Teyma General Partnership                                       12/21/2017        $2,610,000.00 Class 4 - Allowed
The Hertz Corp.                                                           44     Abeinsa Holding Inc.                                                            5/11/2016          $302,461.03 Class 4 - Allowed
TOTAL OFFICE CONCEPTS, INC.                                              191     Abeinsa Holding Inc.                                                            8/12/2016           $18,672.02 Class 4 - Allowed
Tres Rios Consulting Engineers, Inc.                                      78     Abeinsa Holding Inc.                                                            5/27/2016            $5,613.13 Class 4 - Allowed
Tres Rios Consulting Engineers, Inc.                                     203     Abeinsa Holding Inc.                                                            8/15/2016            $5,503.07 Class 4 - Allowed
Triple S&P Inc                                                            36     Abeinsa Holding Inc.                                                             5/2/2016           $28,075.48 Class 4 - Allowed
Turner Industries Group LLC                                              280     Abeinsa Abener Teyma General Partnership                                         9/9/2016          $156,975.59 Class 4 - Allowed
TYCO VALVES & CONTROLS LP                                             350021*    Abener Teyma Mojave General Partnership                                         5/19/2016          $541,103.43 Class 4 - Allowed
UNITED RENTALS - RSC EQUIPMENT                                        348170*    Abener Construction Services, LLC                                               5/19/2016          $179,993.93 Class 4 - Allowed
UNITED RENTALS, INC.                                                  350704*    Abeinsa EPC, LLC                                                                5/19/2016          $923,087.66 Class 4 - Allowed
UNITED RENTALS, INC.                                                  350792*    Abener Teyma Hugoton General Partnership                                        5/19/2016            $2,589.40 Class 4 - Allowed
UNIVAR USA INC                                                           404     Abeinsa Holding Inc.                                                            9/21/2016          $951,433.42 Class 4 - Allowed
Varela, Lee, Metz & Guarino, LLP                                         457     Abener Teyma Mojave General Partnership                                         9/24/2016          $129,543.27 Class 4 - Allowed
                                                                                                                                                                                                                         Case 16-10790-LSS




VARELA, LEE, METZ & GUARINO, LLP                                        515*     Abeinsa EPC, LLC                                                                9/24/2016          $513,996.00 Class 4 - Allowed
VARELA, LEE, METZ & GUARINO, LLP                                         463     Teyma USA & Abener Engineering and Construction Services General Partnership    9/24/2016          $355,031.87 Class 4 - Allowed
Varilease Finance, Inc.                                                  938     Abeinsa Holding Inc.                                                           11/17/2016          $386,454.48 Class 4 - Allowed
VILFER ELECTRIC, S.L.                                                 349354*    Abeinsa Holding Inc.                                                            5/19/2016                $0.00 Class 4 - Allowed
VILFER ELECTRIC, S.L.                                                 350026*    Abener Teyma Mojave General Partnership                                         5/19/2016                $0.00 Class 4 - Allowed
VILFER ELECTRIC, S.L.                                                 349002*    Abener North America Construction, LP                                           5/19/2016               $34.48 Class 4 - Allowed
Vista Energy, L.P.                                                       964     Abener Teyma Hugoton General Partnership                                        3/10/2017          $146,877.92 Class 4 - Allowed
VonWin Capital Management, L.P. as Transferee of Shelter One, Inc.       378     Abeinsa Abener Teyma General Partnership                                        9/23/2016           $59,647.00 Class 4 - Allowed
W                                                                        373     Abeinsa Abener Teyma General Partnership                                        9/22/2016          $490,011.46 Class 4 - Allowed
                                                                                                                                                                                                                         Doc 2142-8




W.W. Grainger                                                            502     Abener Teyma Mojave General Partnership                                         9/22/2016          $158,650.52 Class 4 - Allowed
Waibel & Associates Landscape Architecture, LLC                          179     Abeinsa Holding Inc.                                                             8/8/2016            $1,322.63 Class 4 - Allowed
Watt, Tieder, Hoffar & Fitzgerald LLP                                    954     Abeinsa EPC, LLC                                                                12/4/2016          $440,079.27 Class 4 - Allowed
WESCO DISTRIBUTION INC                                                   234     Abeinsa Holding Inc.                                                            8/23/2016           $18,291.74 Class 4 - Allowed
Western Oilfields Supply Co. d/b/a Rain for Rent                         149     Teyma USA & Abener Engineering and Construction Services General Partnership    7/25/2016          $675,057.64 Class 4 - Allowed
Western Technologies, Inc.                                                11     Abeinsa Holding Inc.                                                            4/25/2016            $1,176.96 Class 4 - Allowed
WINROC - SPI                                                             350     Abener Teyma Hugoton General Partnership                                        9/19/2016           $96,288.49 Class 4 - Allowed
Wrap UP Insurance Solutions Inc                                          142     Abener Teyma Hugoton General Partnership                                        7/14/2016           $90,000.00 Class 4 - Allowed
Zurich American Insurance Company                                        642     Abeinsa EPC, LLC                                                                9/22/2016       $58,000,000.00 Class 4 - Allowed
Zurich American Insurance Company                                       1045     Abener Teyma Inabensa Mount Signal Joint Venture                                8/17/2018          $164,912.00 Class 4 - Allowed
                                                                                                                                                                                                                         Filed 01/25/20




                                                                                                                                                                     Total:    $217,771,367.82
                                                                                                                                                                                                                         Page 5 of 5




                                                                                                                                                                              Claims marked with an “*” are either Litigation
In re Abeinsa Holding Inc., et al.                                                                                                                                                 Trust Causes of Action or Retained Claims
Case No. 16-10790 (KJC)                                                               Page 4 of 4                                                                             and are administered by the Litigation Trustee.
